Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 23, 2020

                                      No. 04-19-00848-CR

                                      Jose Roberto VELIZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 13285CR
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
        On December 5, 2019, Appellant filed a notice of appeal with this court. After the
reporter’s record was due, court reporter Lisa A. Traslaviña filed a notice of late reporter’s
record. The notice states Appellant has not provided the court reporter with a written request to
prepare the reporter’s record, see TEX. R. APP. P. 34.6(b), and Appellant has not arranged to pay
for the reporter’s record, see id. R. 20.2.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) Appellant has delivered a written request to prepare the reporter’s
record to court reporter Lisa A. Traslaviña that designates any exhibits to be included, see id. R.
34.6(b), and (2) either the arrangements have been made to pay the reporter’s fee, or Appellant is
entitled to a free reporter’s record, see id. R. 20.2.
        If Appellant fails to respond as ordered, Appellant’s brief will be due within THIRTY
DAYS of the date of this order, and the court will only consider those issues or points raised in
Appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court